Citation Nr: 1608964	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-44 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. It was last before the Board in February 2014, when the Board remanded the matter for further development. See February 2014 Board Decision.

Pursuant to the Board's February 2014 remand directives, the Appeals Management Center (AMC) attempted to obtain the Veteran's entrance examination, provided a new VA examination in connection with the Veteran's claim, associated the examination report with the claims file, and readjudicated the Veteran's claim. See July 2014 Supplemental Statement of the Case. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In September 2009 the RO granted service connection for tinnitus and for degenerative disc disease; consequently, these issues are no longer on appeal and are not addressed in this opinion. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.


FINDING OF FACT

The Veteran does not have bilateral hearing loss that relates to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

An August 2008 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). As noted in the February 2014 remand, it appeared that the Veteran's STRs may have been incomplete, therefore the Board directed the AOJ to search for any additional STRs, specifically an entrance examination. However, after exhausting all efforts to obtain them, the AOJ determined there were no additional STRs available for review. In a March 2014 letter, the AOJ notified the Veteran of its inability to secure those records and gave him an opportunity to submit any STRs he had in his possession. The AOJ ultimately determined that further attempts to secure those additionally-identified STRs would be futile, and the Board agrees.

The claims file contains some of the Veteran's service treatment records (STRs), as well as his VA medical records (VAMRs) and private medical records (PMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The September 2009 and April 2014 VA examiners reviewed the claims file, examined the Veteran, administered audiometric tests to measure the Veteran's current hearing loss levels, and provided opinions (with rationale) that are sufficiently clear to enable the Board to make a fully informed decision. The September 2009 and April 2014 VA examination reports are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran alleges that his current hearing loss results from in-service noise exposure. See August 2014 Statement. However, the preponderance of the evidence is against a finding his current hearing problems have continued since his separation from service or that they otherwise relate to service. The claim is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having bilateral sensorineural hearing loss, see September 2009 and April 2014 VA Examination Reports, and organic diseases of the nervous system, to include sensorineural hearing loss, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran alleges that his hearing disorder relates to in-service noise exposure. His Report of Separation from the Armed Forces (DD Form 214) indicates he was a track vehicle repairer in service. His military occupational specialty (MOS) has been identified as one where there is a high probability of noise exposure, therefore hazardous noise exposure during service is presumed. See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dBs) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dBs or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection. Id. at 159.

The Veteran's puretone thresholds establish that he has a current bilateral hearing loss disability. See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159; see also September 2009 and April 2014 VA Examination Reports. In addition, the September 2009 and April 2014 VA examiners diagnosed the Veteran as having sensorineural hearing loss.

The Veteran's STRs do not indicate any hearing symptoms during service, to include complaints of (some degree of) hearing loss and/or ringing, buzzing, or chirping in the ears.

While the Veteran's STRs include a pre-induction examination from nearly a year prior to his service entrance, it does not include an entrance examination. Thus, his hearing was presumed to be in sound physical condition at the time of his entry into the service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

Audiological tests performed upon separation from service in March 1990 establish that the Veteran's hearing was within normal parameters at separation. March 1990 Report of Medical Examination; see also Hensley, 5 Vet. App. at 157. He also did not report any hearing symptoms at separation. March 1990 Report of Medical History.

The post-service evidence indicates the first complaint of hearing loss was the Veteran's June 2008 claim, where he reported constant hearing loss and ringing in his ears for the past 22 years. See June 2008 Claim.

In September 2009, the Veteran reported wearing hearing protection during service. He reported occupational noise exposure both before and after service, but again reported using hearing protection. He stated he had "a couple of concussions" during service, as well as occasional earaches. The examiner noted that at separation, the Veteran had normal hearing in the right ear at 500-4000 Hz and a mild hearing loss at 6000 Hz, and normal hearing in the left eat at 500-4000 Hz and a moderate hearing loss at 6000 Hz. Audiological testing showed sensorineural hearing loss, which the examiner opined was less likely than not due to military noise exposure, as the STRs did not indicate any loss of hearing in the 500-4000 Hz range between pre-induction and separation.

In April 2014, a VA examiner again diagnosed sensorineural hearing loss, and opined it was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service. In making this determination, the examiner noted the Veteran had normal hearing sensitivity in both ears at the time of his separation. The examiner noted that according to the American College of Occupational and Environmental Medicine, once an individual is removed from a hazardous noise environment, the threat is also removed and the individual is no longer in danger of acquiring hearing loss from that noise source.

The September 2009 and April 2014 VA examination reports constitute probative evidence that weighs against the Veteran's claim. The examinations were rendered by audiologists who reviewed the claims file and medical records, considered the Veteran's self-reported medical history, and conducted audiological tests to determine the Veteran's puretone thresholds. In addition, the audiologists provided clear rationales for their opinions that the Veteran's hearing problems do not relate to noise exposure in service.

The Board has considered the Veteran's statements regarding the etiology of his hearing loss. He asserts that his hearing problems result from in-service noise exposure and have existed for many years. See June 2008 Claim.

Although the Veteran is competent to identify symptoms such as decreased hearing acuity, he is not competent to determine if his hearing problems were caused or aggravated by in-service noise exposure. Whether the Veteran's hearing loss relates to in-service noise exposure is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309. Such a determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, his assertion that his hearing problems relate to service does not constitute competent evidence. Thus, the Veteran's assertion that his hearing loss relates to in-service noise exposure is outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on review of the Veteran's medical history. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

Moreover, the Veteran was first diagnosed as having hearing loss in September 2009 - approximately 19 years after his separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). Further, the first indication he had hearing loss was his June 2008 claim. Thus, the Veteran's hearing loss did not manifest in or within a year of active service and does not otherwise relate to service.

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and service connection for bilateral hearing loss is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


